Citation Nr: 1030184	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post 
right knee arthroscopic surgery for lateral meniscus tear and 
right knee intraarticular loose body.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1989 to January1993. 

This matter comes from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in San 
Juan, Commonwealth of Puerto Rico. 

In an October 2007 decision, the Board denied an increased rating 
for the right knee disability.  The Veteran appealed to the Court 
of Veterans Claims.  In a September 2008 Order, the Court Clerk 
granted a Joint Motion for Remand, vacating the October 2007 
Board decision.  The Court returned the issue to the Board for 
compliance with the instructions in the Joint Motion.

While the issue of an increased rating for right knee disability 
was being remanded to the Board, the Veteran filed a claim for 
degenerative joint disease of the right knee in September 2009 
which was subsequently granted in an October 2009 rating decision 
with a 10 percent disability rating.  This rating is not 
currently on appeal.   


FINDING OF FACT

The right knee disability is manifested by subjective complaints 
of pain, instability, stiffness, locking, grinding, and swelling, 
and objective findings of extension to 0 degrees, flexion limited 
at most to 120 degrees, crepitation, tenderness to palpation, and 
no more than moderate instability.  There is no clinical evidence 
of ankylosis, dislocation, or effusion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A.§ 1155; 38 
C.F.R. § 4.1 (2009).  

Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter 'Rating Schedule'), 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  

Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, are applicable only in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71a (2009).  For VA purposes, normal 
extension and flexion of the knee is from 0 to 140 degrees.  38 
C.F.R. § 4.71a, Plate II (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, interference 
with sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45 (2009).  For the purpose of 
rating disability from arthritis, the knee is considered a major 
joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).

Under the provisions of DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.

The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, DC 5010. In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5010, Note 1.

In VAOPGCPREC 23-97, the General Counsel held that a claimant who 
has arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2009).  VAOPGCPREC 23- 97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, a separate rating must 
be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension of the same knee. Specifically, where a veteran has 
both a limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

In an October 2009 rating decision, not on appeal at this time, 
the Veteran was granted service connection for degenerative joint 
disease of the right knee under DC 5003 based on a July 2008 x-
ray.  The issue of evaluation for degenerative joint disease of 
the right knee is not at issue and will not be addressed in this 
decision. 

The Veteran's right knee disability has been rated 20 percent 
disabling under DC 5299-5257 since January 1993.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27 (2009).

At the time the Veteran was initially granted service connection 
in April 1986, the RO determined that there was no diagnostic 
code in the Rating Schedule that exactly matched the Veteran's 
disability.  The RO therefore assigned DC 5299 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers of 
the most closely related body part and "99."  

The RO determined that the most closely analogous diagnostic code 
was 38 C.F.R. § 4.71a, DC 5257, which pertains to subluxation or 
lateral instability. Diagnostic Codes 5260, which contemplates 
limitation of flexion of the leg, and DC 5261, which contemplates 
limitation of extension of the leg, are also applicable in this 
instance.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2009).

In considering the applicability of other diagnostic codes, the 
Board finds that DCs 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu recurvatum) 
are not applicable in this instance, as the medical evidence does 
not show that the Veteran has any of these conditions.  

Specifically, no treatment record, or any report of VA 
examination demonstrates any objective finding of dislocation or 
locking of the right knee.  Similarly, ankylosis of the right 
knee has not been demonstrated. On X-ray examination in March 
2004, the Veteran was found to have an intraarticular loose body 
located at the anterolateral knee joint compartment.  Therefore, 
there is no basis for a higher rating under any of these 
diagnostic codes.

Next, the Veteran has undergone surgery for repair of a meniscal 
tear, for which he may be entitled a separate rating under either 
DC 5258 (dislocation of semilunar cartilage) or DC 5259 
(symptomatic removal of semilunar cartilage).  As there is no 
longer any dislocated semilunar cartilage a separate rating under 
DC 5258 is not warranted.  While there has been removal of 
semilunar cartilage it is not symptomatic.  The reported knee 
pain is related to the instability for which the Veteran is 
separately rated. 

Next, the rating criteria for DC 5257 (other impairment of the 
knee) are as follows: a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe. 38 
C.F.R. § 4.71a, DC 5257.  In this case, the evidence does not 
show treatment records pertaining to the right knee dated since 
March 2003.  There is thus no evidence of outpatient treatment 
demonstrating objective findings of instability. 

At a June 2004 VA examination, the Veteran complained of right 
knee pain and frequent sensations of instability in his right 
knee.  On physical examination, however, all ligaments were found 
to be stable.  At a June 2005 VA examination, he again complained 
of a painful right knee with frequent episodes of instability.  
On physical examination, the anterior-posterior cruciate ligament 
was found to be stable.  Similarly, the medial and lateral 
collateral ligaments were found to be stable; however, the 
McMurray's test was positive.  

A July 2008 VA examination found the Veteran to have instability 
when considering both knee joints but evaluation of just the 
right knee found no instability and negative McMurray's test.  A 
September 2009 VA examination similarly found instability of both 
knee joints, but evaluation of just the right knee found no 
instability.  

In order to warrant a higher rating, "severe" instability must 
be shown.  Based upon stability testing of the right knee 
ligaments in June 2004, June 2005, July 2008 and September 2009, 
in which instability was found only on a single test, the 
disability level of the right knee cannot be said to be more than 
moderate, consistent with a 20 percent rating.  Accordingly, the 
evidence does not support a rating in excess of 20 percent for 
instability under DC 5257.

Next, DC 5260 contemplates limitation of leg flexion.  Under DC 
5260, a zero percent rating is warranted for flexion limited to 
60 degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 contemplates limitation of leg extension where a zero 
percent rating is warranted for extension limited to 5 degrees; a 
10 percent rating is warranted for extension limited to 10 
degrees; a 20 percent rating is warranted for extension limited 
to 15 degrees; a 30 percent rating is warranted for extension 
limited to 20 degrees; a 40 percent rating is warranted for 
extension limited to 30 degrees; and a 50 percent rating is 
warranted for extension limited to 45 degrees. 38 C.F.R. § 4.71a, 
DC 5261.

On VA examination in June 2004, the Veteran complained of right 
knee pain that had worsened.  Range of motion of the right knee 
was from 0 degrees extension to 130 degrees flexion, with pain at 
the end flexion.  There was no additional functional limitation 
with repetitive movement.  

On examination in June 2005, range of motion of the right knee 
was from 0 degrees extension with pain in the last 20 degrees, to 
140 degrees flexion with pain from 90 degrees to 140 degrees 
flexion.  There was no additional functional limitation with 
repetitive movement.

On VA examination in July 2008 range of motion of the right knee 
was from 0 degrees extension with pain at -5, to 140 degrees 
flexion with pain due to repetitive motion beginning at 130 
degrees.  On VA examination in September 2009, range of motion of 
the right knee was from 0 degrees extension with pain at -5, to 
120 degrees flexion, with pain from 120 degrees flexion.  There 
was additional functional limitation with repetitive movement 
only on flexion, not on extension. 

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each of the 
above examinations, the Veteran's right knee had full extension, 
or extension to 0 degrees.  Extension to 0 degrees warrants a 
noncompensable evaluation under DC 5261.  

The Veteran's right knee flexion was limited to 120 degrees at 
worst.  Flexion of 120 degrees warrants a noncompensable 
evaluation under DC 5260.  Even considering the July 2008 
examination where pain began at 90 degrees, 90 degrees flexion 
still warrants only a noncompensable evaluation under DC 5260. 

The Veteran is not entitled to a compensable rating under either 
DC 5260 or 5261.  Given that he did not meet the criteria for a 
compensable rating under either of these diagnostic codes, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (Sept. 17, 2004). VAOPGCPREC 9-
2004 held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present case, 
there is no basis for a compensable rating under either of DC 
5260 or DC 5261.

The Board also finds that the Veteran is not entitled to an 
increased rating based on functional impairment as a result of 
pain on repetitive use.  The measurements of flexion and 
extension took into consideration the effects of pain on 
repetitive use.  

In addition, the Board has considered the Veteran's statements 
regarding the level of disability of his right knee.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ('although interest may affect the credibility of 
testimony, it does not affect competency to testify').

The Veteran is competent to report symptoms because this requires 
only personal knowledge, not medical expertise, as it comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may not 
accept unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

The Board has carefully weighed the evidence of record, the 
Veteran's statements, the treatment records, and the VA 
examination reports, and places greater probative weight on the 
objective evidence rather than the Veteran's subjective 
statements of a worsening disability.

Although the Veteran experiences occasional flare-ups of his 
right knee disability, it is unlikely that on repetitive use, the 
right knee would be restricted by pain or other factors to 45 
degrees flexion or 10 degrees extension, the limitations required 
to warrant an additional separate compensable rating under either 
DC5260 of DC5261.  Considering the effects of pain on use, there 
is no probative evidence that the right knee is limited in motion 
to 45 degrees flexion or 10 degrees extension, therefore the 
requirements for an increased rating are not met. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that the 
Veteran's right knee disability warrants no more than the current 
20 percent rating under any relevant diagnostic code.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2004, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in March 2006

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  Next, specific VA examinations 
were obtained in June 2004, June 2005, July 2008 and September 
2009.  Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as to 
this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for status post right knee 
arthroscopic surgery for lateral meniscus tear and right knee 
intraarticular loose body is denied. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


